TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00434-CR


James Lyle Burgess, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 54075, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


 James Lyle Burgess seeks to appeal from a judgment of conviction for possession of
methamphetamine with intent to deliver.  The trial court has certified that this is a plea bargain case
and Burgess has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The record also contains a copy
of a signed waiver of appeal.  The appeal is dismissed.  See id. rule 25.2(d).


					__________________________________________
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   August 26, 2004
Do Not Publish